Citation Nr: 0914033	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  07-11 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to November 29, 
2004, for assignment of a 70 percent rating for a chronic 
generalized anxiety disorder.

2.  Entitlement to an effective date prior to November 29, 
2004, for the grant of a total disability rating based on 
individual unemployability (TDIU).

3.  Entitlement to an effective date prior to November 29, 
2004, for the grant of Dependents' Educational Assistance 
(DEA) benefits, pursuant to Chapter 35 of Title 38, United 
States Code.


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to 
August 1970.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  In correspondence received May 8, 2003, the Veteran 
requested an increased rating for his generalized anxiety 
disorder.

2.  In a March 2004 rating decision, the RO denied the claim.  
He appealed and, in July 2006, the Board granted a 70 percent 
rating. 

3.  The RO effectuated the Board's grant in a September 2006 
rating decision, and established an effective date of 
November 29, 2004.  He disagreed with the effective date.

4.  The Veteran met the schedular criteria for a 70 percent 
rating as of November 29, 2004, but no sooner.

5.  The Veteran's claim for TDIU was received by VA on May 8, 
2003.

6.  The criteria for a grant of TDIU were not met until 
November 29, 2004.

7.  The evidence does not show that the Veteran filed an 
informal claim nor indicated an intent to file a claim, nor 
that he was unemployable for the one-year prior to the date 
of the claim.

8.  The Veteran has been found to be permanently and totally 
disabled as of November 29, 2004, thus an earlier effective 
date for the grant of entitlement to DEA under Chapter 35 is 
precluded by law. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 29, 
2004, for assignment of a 70 percent rating for a chronic 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.155, 3.159 (as amended), 3.400, Diagnostic Code (DC) 
9400 (2008). 

2.  The criteria for an effective date prior to November 29, 
2004, for assignment of a TDIU have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.155, 3.159 (as amended), 3.400, 4.16 (2008).

3.  The criteria for an effective date prior to November 29, 
2004, for the grant of DEA benefits pursuant to Chapter 35 of 
Title 38 have not been met.  38 U.S.C.A. § 3501 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.807, 4.15, 21.3021 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The relevant regulations provide that the effective date of 
an award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after a final disallowance (where the reopening is 
not due to new service medical records), or a claim for 
increase will be the day of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
The effective date may also be the earliest date as of which 
it is "factually ascertainable" that an increase in 
disability had occurred if the claim is received within one 
year from the date of the increase.  38 C.F.R. § 3.400(o)(2).

In determining whether or not an increase was factually 
ascertainable during the year prior to the date the claim was 
received, the Board will review the entirety of the evidence 
of record.  See Hazan v. Gober, 10 Vet. App. 511 (1997); 
Swanson v. West, 12 Vet. App. 442 (1999).

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Hazen, 10 Vet. App. at 
521.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Generalized Anxiety Disorder

In correspondence received by the RO on May 8, 2003, the 
Veteran requested an increased rating for his service-
connected psychiatric disability.  In a March 2004 rating 
decision, the RO denied his claim.  He appealed.  In a July 
2006 decision, the Board granted a 70 percent disability 
rating.  The RO effectuated the Board's decision in a 
September 2006 rating decision and established an effective 
date of November 29, 2004.  

The Veteran submitted a notice of disagreement in October 
2006, challenging the effective date assigned. A statement of 
the case was issued in March 2007, and the appeal was 
perfected with the submission of a VA Form 9 in April 2007.  
He contends that an earlier effective date should be 
assigned; however, has made no specific allegations as to the 
date. 

Based on the history provided above, the Veteran's most 
recent claim of entitlement to an increased rating for his 
generalized anxiety disorder was received by the RO on May 8, 
2003.  Again, 38 C.F.R. § 3.400(o)(2) provides that the 
effective date with respect to an increase in disability will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within 1 year from such date, otherwise 
the date of receipt of claim or date entitlement arose, which 
ever is earlier.

The Veteran was rated at 50 percent disabling.  To be 
assigned the next-higher 70 percent rating, the evidence must 
show occupational and social impairment, with deficiencies in 
most areas due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 38 C.F.R. § 4.130, DC 9400 (2008).

Turning first to the date of claim, the Board has considered 
whether any evidence of record prior to May 8, 2003, could 
serve as an informal claim in order to entitle the Veteran to 
an earlier effective date.  In this regard, the Board remains 
mindful of the last final December 1997 rating decision 
denying entitlement to an increased rating for generalized 
anxiety disorder.  Due to the finality of that decision, an 
effective date prior to December 1997 is not warranted.  
Accordingly, the question for consideration is whether any 
document of record received following the December 1997 
denial, but prior to the May 8, 2003, claim could be 
construed as an informal claim.

In consideration of the above, it is noted that any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought. 
38 C.F.R. § 3.155 (2008).

After reviewing the record, the Board concludes that there 
are no testimonial documents submitted following the December 
1997 denial, but prior to May 8, 2003, indicating an intent 
to claim entitlement to an increased rating for a generalized 
anxiety disorder.  Therefore, assignment of an earlier 
effective date is not warranted under 38 C.F.R. § 3.155.

The Board additionally calls attention to 38 C.F.R. § 3.157, 
which provides that if a formal claim for compensation has 
previously been allowed, or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, a report of 
examination or hospitalization can be accepted as an informal 
claim for benefits.  Again, due to the finality of a December 
1997 rating decision, any earlier effective date assigned 
under 38 C.F.R. § 3.157 must follow that date.  Therefore, 
the question for consideration is whether any treatment 
records between December 1997 and May 8, 2003, meet the 
requirements of 38 C.F.R. § 3.157.

Here, the record contains a VA outpatient note dated June 26, 
2002 discussing the Veteran's psychiatric condition.  
Therefore, the June 2002 VA note meets the requirements of 38 
C.F.R. § 3.157(b)(1).  However, this evidence does not 
warrant an earlier effective date because the standard is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  

In this case, the June 2002 record found that the Veteran was 
friendly, well-groomed, had normal speech, was goal directed, 
euthymic, and insight and judgment were fair.  Affect was 
constricted and he was on psychiatric medications, but this 
evidence does not support a 70 percent rating.  Therefore, 
even accepting the June 2002 outpatient treatment record as a 
claim, the evidence does not shown that he was entitled to a 
70 percent rating at that time.

Additional outpatient treatment records dated in 2002 and 
2003 reflect complaints related to various medical disorders 
but do not specifically address any psychiatric 
symptomatology.  In fact, an April 2003 note indicated that 
the Veteran was alert and oriented, and was well-developed, 
well-nourished, and well-groomed.  Therefore, May 8, 2003, 
remains the appropriate date of claim.

Next, the Board will consider whether an increase in the 
Veteran's psychiatric disability became factually 
ascertainable in the one-year prior to the date he filed his 
claim.  The competent evidence of record does not indicate 
that in the one year prior to May 8, 2003, his generalized 
anxiety disorder was manifest by symptomatology most nearly 
approximating the 70 percent rating ultimately assigned in 
the July 2006 BVA decision, and implemented in a September 
2006 rating decision. 

Specifically, as noted above, VA clinical records in June 
2002 and February 2003 show treatment for psychiatric 
complaints.  A June 2002 progress note reflected that the 
Veteran was well groomed, with normal speech and goal 
directed thoughts.  The treating physician further noted that 
he was not psychotic or suicidal, and had fair insight and 
judgment, with constricted affect.  The February 2003 
treatment note reflected that he was requesting a refill of 
his psychiatric medication.  In short, none of the treatment 
records during the period in question reflect symptoms 
consistent with a 70 percent rating under DC 9400. 

Based on the foregoing, the Board concludes that an increase 
in the Veteran's generalized anxiety disorder was not 
factually ascertainable during the period in question. 
Therefore, the provisions of 38 C.F.R. § 3.400(o)(2) cannot 
serve as a basis for an earlier effective date.  

Turning next to the question of whether the appropriate 
effective date is the date of claim or date entitlement 
arose, as previously noted, the RO received the Veteran's 
claim of entitlement to an increased rating on May 8, 2003.  
Thus, that date serves as the date of claim.  Upon reviewing 
the case, however, the Board finds that the date entitlement 
arose to a 70 percent rating for his generalized anxiety 
disorder, was not until November 29, 2004. 

In this regard, an August 2003 VA examination found that the 
Veteran's insight and judgment were fair, he had good impulse 
control, and was able to keep personal hygiene and do other 
activities.  His Global Assessment of Functioning (GAF) at 
that time was 60, reflecting the highest level of 
"moderate" symptoms.  Moreover, outpatient treatment 
records dated in June 2003 and September 2003 reflect that he 
was alert and oriented, goal directed, well-groomed, and had 
normal speech.  Therefore, this evidence does not support a 
70 percent rating.  

However, a November 29, 2004, VA examination revealed that 
the Veteran's signs and symptoms were seriously interfering 
with his employment and social functioning.  The GAF was 
reported at 50, denoting "serious" symptoms.  Notably, 
November 29, 2004, is the date that the evidence first 
satisfied the criteria for a 70 percent rating under DC 9400.  
As such, since November 29, 2004, the date entitlement arose, 
is later than May 8, 2003, the date of claim, the Board finds 
that November 29, 2004, is the appropriate effective date for 
the assignment of a 70 percent rating.

In sum, the evidence does not support an award of a 70 
percent rating for a generalized anxiety disorder prior to 
November 29, 2004.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable

TDIU

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).

A total disability rating may also be assigned pursuant to 
the procedures set forth in 38 C.F.R. § 4.16(b) for veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
§ 4.16(a).

The Court of Appeals for the Federal Circuit has held that 
once a veteran:  (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether he 
is entitled to a TDIU rating.  Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).   

In an application received on May 8, 2003, the Veteran 
requested a higher rating for his psychiatric disability and 
indicated that he was unemployable.  Therefore, this is 
determined to be the date of claim.  

The effective dates of total ratings are governed by the 
increased rating regulations.  See 38 C.F.R. § 3.400(o)(1) & 
(2); Servello v. Derwinski, 3 Vet. App. 196 (1992).  
Therefore, the standard for establishing an effective date is 
the date of claim or the date entitlement arose, whichever is 
later, or the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within one year of such a date.

Prior to May 2003 (date of claim), the Veteran was service-
connected for a psychiatric disability at 50 percent, and 
scar residuals at 10 percent.  His combined rating was 60 
percent.  Therefore, he did not meet the schedular criteria 
for a TDIU.  As discussed above, on November 29, 2004, he met 
the criteria for a 70 percent rating for his psychiatric 
disability.  Therefore, his rating increased to 70 percent 
for his psychiatric disability, and remained 10 percent for 
scar residuals with a combined rating of 70 percent.  Because 
he met the schedular criteria of TDIU as of November 29, 
2004, this is the date entitlement to a TDIU arose.

Prior to November 29, 2004, the Veteran failed to meet the 
threshold percentage requirements set forth under 38 C.F.R. § 
4.16(a).  Moreover, the evidence of record prior to November 
29, 2004, does not otherwise indicate that he was unable to 
obtain and maintain substantially gainful employment due to 
his service-connected disabilities.  Therefore, entitlement 
to TDIU did not arise prior to November 29, 2004.  In sum, 
the date of claim for TDIU is found to be May 8, 2003, but 
the date entitlement arose is November 29, 2004.  The later 
of these dates controls.

Accordingly, the November 29, 2004, effective date assigned 
by the RO is appropriate.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

DEA Benefits

Essentially, the Veteran contends that he should have an 
effective date earlier than November 29, 2004, for 
eligibility for DEA under 38 U.S.C. Chapter 35.

For the purposes of DEA under 38 U.S.C. Chapter 35, basic 
eligibility exists if the Veteran was discharged from service 
under conditions other than dishonorable and if he has a 
permanent and total service-connected disability. 38 U.S.C.A. 
§ 3501 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.807, 21.3021 
(2008). There are other avenues through which basic 
eligibility may be granted; however, they involve factors not 
applicable here, e.g., the death of a veteran or if a veteran 
is currently on active duty. Id.

After reviewing the record, the Board finds that the Veteran 
did not meet the criteria for a TDIU prior to November 29, 
2004; therefore, the assignment of an effective date prior to 
November 29, 2004, is not warranted.  Since eligibility for 
DEA under 38 U.S.C. Chapter 35 is predicated on a finding of 
permanent total disability in this case, the effective date 
of such eligibility cannot precede November 29, 2004.

In this case, the BVA granted TDIU in a July 2006 decision.  
The RO issued a September 2006 rating decision which granted 
TDIU effective November 29, 2004. This determination was made 
as a direct consequence of the award of a 70 percent 
schedular rating for a generalized anxiety disorder, which 
also raised the Veteran's combined schedular rating to 70 
percent, effective November 29, 2004. 

As the claim for an earlier effective date, for the 70 
percent rating for a generalized anxiety disorder, was denied 
herein, the claim for an earlier effective date for the award 
of DEA must also be denied.  Eligibility for DEA under 38 
U.S.C. Chapter 35 is, effectively, derived from and cannot 
precede that date. The law is dispositive of the issue; and, 
therefore, the appeal must be denied. Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Veteran's claims arise from his disagreement with 
effective dates assigned following the grant of an increased 
rating (generalized anxiety disorder), grant of TDIU, and 
grant of DEA.  Courts have held that once a claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records with the claims file, and he was afforded 
VA examinations in August 2003 and November 2004.   
Significantly, there is no allegation from the Veteran that 
he has any evidence in his possession that is needed for full 
and fair adjudication of these claims.  

Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

An effective date prior to November 29, 2004, for assignment 
of a 70 percent rating for a chronic generalized anxiety 
disorder, is denied.

An effective date prior to November 29, 2004, for the grant 
of TDIU, is denied. 

An effective date prior to November 29, 2004, for the grant 
of DEA benefits, pursuant to Chapter 35 of Title 38, United 
States Code, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


